932 So.2d 1239 (2006)
John MOSLEY, III, Appellant,
v.
STATE of Florida, Appellee.
No. 1D05-3192.
District Court of Appeal of Florida, First District.
July 11, 2006.
Nancy A. Daniels, Public Defender, and Carl S. McGinnes, Assistant Public Defender, Tallahassee, for Appellant.
Charles J. Crist, Jr., Attorney General, and Trisha Meggs Pate, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
John Mosley appeals the summary denials of his motion to withdraw his plea and his motion for trial. "This Court has consistently held that, `once a defendant indicates his desire to avail himself of the [Florida Rule of Criminal Procedure] 3.170(l) procedure, the trial court must appoint conflict-free counsel to advise and assist the defendant in this regard.'" Norman v. State, 897 So.2d 553, 553 (Fla. 1st DCA 2005) (quoting Lester v. State, 820 So.2d 1078, 1078 (Fla. 1st DCA 2002)); see Young v. State, 910 So.2d 899 (Fla. 1st DCA 2005); Wofford v. State, 819 So.2d 891 (Fla. 1st DCA 2002). Accordingly, the trial court's summary denials of Appellant's motions are reversed and remanded. Upon remand, conflict-free counsel shall be appointed to assist Appellant in this cause.
REVERSED and REMANDED with INSTRUCTIONS.
KAHN, C.J., WEBSTER and HAWKES, JJ., concur.